Order affirmed with costs. Memorandum: Aetna Life Insurance and Annuity Company (defendant) argues that Supreme Court erred in denying its motion for summary judgment and in sua sponte granting summary judgment to plaintiff. Each party submitted unsworn medical records in support of its position; neither party has objected to the admissibility of the medical records submitted by the other. Thus, the court properly considered those unsworn medical records in determining that plaintiff was entitled to summary judgment (see, Borchardt v New York Life Ins. Co., 102 AD2d 465, 467-468, affd 63 NY2d 1000).
The dissent argues that summary judgment should not have been granted to plaintiff, a non-moving party, because a search of the record reveals the existence of a potentially meritorious Statute of Limitations’ defense. That argument was not raised by defendant in its brief on appeal, however, and we therefore do not consider it.
All concur except Lawton, J., who dissents in part and votes to modify in the following Memorandum.